Citation Nr: 1634849	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-44 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a disability manifested by an enlarged prostate, including due to exposure to herbicides or secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for a bilateral eye disability, including secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  This current matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is included in the Veteran's electronic file.

In August 2014, the Board remanded the issues of service connection for an enlarged prostate, a bilateral eye disability, tinnitus, and for basal cell carcinoma, actinic keratosis, and seborrheic keratosis.  In a rating decision in April 2015 and in a rating decision in July 2015 the Appeals Management Center granted the issues of service connection for tinnitus and for basal cell carcinoma, actinic keratosis, and seborrheic keratosis.  Thus, these issues are no longer in appellate status.  

During the appeal period, the Veteran also perfected his appeal for the claims of service connection for a kidney condition, bilateral shoulder disability, neck disability, bilateral thumb disability, hypertension, dental condition, and an initial compensable rating for bilateral hearing loss.  However, he requested a videoconference Board hearing for these issues.  See July 2016 Report of General Information.  Subsequently, VA sent a letter informing the Veteran that he was being placed on the list of persons wanting a videoconference Board hearing.  See July 2016 VA letter.  Thus, as the Veteran's Board hearing is in the process of being scheduled, these issues are not being addressed herein.  After the Veteran's Board hearing, the Board will separately address them.  

The Veteran also requested that his Board hearing address the issues of service connection for an enlarged prostate and a bilateral eye disability.  However, the Board must deny this request.  The Veteran is entitled to only one Board hearing per appeal.  38 C.F.R. § 20.700(a) (2015); see also 38 C.F.R. § 20.1507(b)(1) (2015).  As discussed above, his hearing on these issues occurred in May 2013.  No deficiency with the May 2013 hearing has been alleged, and none is found.  

Unfortunately, further development remains necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

After carefully considering this matter, and for reasons expressed below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand but finds that it is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  

First, on the VA eye examination in September 2014 the diagnoses were cataracts and choroidal nevus.  In the accompanying opinion in October 2014, the examiner opined that the eye condition, which clearly and unmistakably existed prior to service was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner's rationale was that the Veteran's cataracts and choroidal nevus are not associated with diabetes mellitus and that there were no signs of diabetic retinopathy on the September 2014 VA examination.  

This opinion is inadequate as the examiner did not opine as to whether the cataracts and choroidal nevus were aggravated by the service-connected diabetes mellitus.  Notably, the Court of Appeals for Veteran Claims (Court) has held that a VA medical opinion addressing only direct causation and stating that a deceased veteran's alcoholism was "related to" factors other than his service-connected posttraumatic stress disorder was insufficient to conclude that posttraumatic stress disorder (PTSD) did not aggravate his alcoholism.  The Court vacated the Board decision and remanded the case for a new VA medical opinion that considers the relevant evidence of record and expressly opines as to whether the Veteran's PTSD aggravated his nonservice-connected alcohol abuse, and, if so, to what degree.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  
Here, in the current appeal, it is noteworthy that the evidence does not show, nor does the Veteran contend, that he had a bilateral eye disability prior to service.  Furthermore, in July 2016 the Veteran's representative contended that the Veteran is currently suffering from physical manifestations of sugar spots in his eyes.  

Second, veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agents during service.  See C.F.R. § 3.307(a)(6).  Such veterans are not precluded from establishing service connection with proof that a herbicide agent such as Agent Orange actually caused a disability which is not included on the presumptive list of associated diseases in 38 C.F.R. § 3.309(e).  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  Here, the Veteran's DD 214 shows that he served in Vietnam during his active service from September 1965 to September 1967.  On the September 2014 VA prostate examination, the examiner provided an inconsistent opinion as the examiner stated that benign prostatic hypertrophy (BPH) "is a currently recognized condition caused by herbicide exposure."  The examiner concluded that the Veteran's BPH was less likely than not incurred in or caused by in-service herbicide exposure or is secondary to the service-connected diabetes mellitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons addressed above, the Veteran should be scheduled for new VA examinations to determine the nature and etiology of his bilateral eye disability and enlarged prostate.  In addition, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, arrange for the Veteran to undergo a VA examination, by an appropriate examiner to determine whether the Veteran has a bilateral eye disability that was caused or aggravated by his service-connected diabetes mellitus.  After reviewing the claims folder and examining the Veteran the examiner is asked to specifically address the following:

a.) All current diagnosis pertaining to his right eye disability and left eye disability.  The examiner is asked to address the Veteran's contention in July 2016 that he currently has sugar spots in his eyes.  The examiner also is asked to comment on inconsistencies in the medical records regarding diabetic retinopathy as it was not shown on the September 2014 VA examination and treatment records dated in June 2012, April 2014, April 2015, and April 2016 but was documented in VA treatment records in June 2011 and in the right eye in the VA treatment records documented in June 2013.

b.) Whether it is at least as likely as not (50 percent probability or more) that any current right eye disability and left eye disability, to include cataracts and choroidal nevus, was caused or aggravated by the service-connected diabetes mellitus.  If the Veteran is found to have an eye disability aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected diabetes mellitus, the examiner should quantify the approximate degree of aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

The rationale for all opinions expressed by the VA examiner should be provided.  In rendering the rationale the examiner must provide an explanation as to whether the service-connected diabetes mellitus aggravated any right eye disability and left eye disability regardless of whether it caused the disability.  If the examiner is unable to provide an opinion as to the question posed, he or she should state the reasons therefor.

3. Also, schedule the Veteran for a VA examination to ascertain whether he has a prostate disorder that is related to his in-service herbicide exposure.  The examiner must review the claims file and should note that review in the report. After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should answer the following questions and identify the basis upon which the opinions are based: 

Is it at least as likely as not (50 percent or greater probability) that any currently manifested prostate disorder is associated with the Veteran's in-service herbicide exposure?  If the examiner determines that the Veteran does not have a prostate disorder that is related to his in-service herbicide exposure, the examiner is asked to address and reconcile the inconsistency in the September 2014 VA prostate examination, where the examiner opined that benign prostatic hypertrophy (BPH) "is a currently recognized condition caused by herbicide exposure" and concluded that the Veteran's BPH was less likely than not incurred in or caused by in-service herbicide exposure  

A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

4. Then, readjudicate the issues on appeal-as are listed on the title page of this Remand.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded 




(CONTINUED ON NEXT PAGE)
prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

